MELVIN, WOODROW M., Associate Judge.
Appellants seek reversal of the judgment in the sum of $600,000.00 entered in the trial court. The judgment is based upon the verdict of the jury in the suit of Knapp for the death of his son, Clyde, the legal cause of which was the negligence of the appellants in the operation of their airplane.
Reversal is here urged because, so appellants claim, the plaintiff parents, Knapp, were compensated for the loss of Clyde by the verdict and judgment in the sum of $1,-800,000.00, affirmed by this court for the simultaneous death of their other son, Clifford, who lost his life in the same negligently produced disaster. Compania Dominicana de Aviacion v. Knapp, Fla.App.*941971, 251 So.2d 18. The record in the case cited clearly reveals that the verdict and judgment therein entered related solely to the son, Clifford. The pleadings were so cast, the case was so tried, argued, and the jury was so instructed. Likewise, the present case was so pleaded, and presented to the jury as to Clyde.
The appellants fail to demonstrate by the record error. Therefore, the judgment appealed from is affirmed.
Affirmed.